Dismissed and Memorandum Opinion filed June 24, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00456-CR
NO. 14-10-00457-CR
NO. 14-10-00458-CR
____________
 
EX PARTE ROBERT RANDALL LONG
 

 
On Appeal from the 177th District Court
 Harris County, Texas
Trial Court Cause Nos. 1199409,
1216882, 1235282
 

 
MEMORANDUM
OPINION
Robert Randall Long is attempting to appeal the denial of
three applications for writ of habeas corpus.  We dismiss for want of
jurisdiction.
In all three cases, the record fails to contain a written
order denying the application for writ of habeas corpus.  The docket sheet in
each case indicates the application was denied on April 12, 2010, by “oral
ruling.”  Docket entries may not take the place of a separate order and a
judge’s oral pronouncement is not appealable until a written order is signed.  Ex
parte Wiley, 949 S.W.2d 3, 4 (Tex. App. – Forth Worth 1996, no pet.)
(citing State v. Kibler, 874 S.W.2d 330, 332 (Tex. App. -- Forth Worth
1994, no pet.)).  Because there is no written appealable order, we dismiss each
appeal for want of jurisdiction.  See State v. Cox, 235 S.W.3d 283, 285
(Tex. App. – Fort Worth 2007, no pet.).  
 
PER CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher. 
Do Not Publish C Tex. R. App. P. 47.2(b)